DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              LIVIA SZABO,
                                Appellant,

                                     v.

                        BORIS KLIMOVITSKY
                             Appellees.

                              No. 4D22-1840

                         [November 23, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Laura C. Burkhart, Judge; L.T. Case No.
502021DR005840XXXXSB.

  Livia Judith Szabo, Hungary, pro se.

    Amy D. Shield and Roger Levine of Shield & Levine, P.A., Boca Raton,
for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.